Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 05/31/2019 is entered.  Claims 1-9 are currently pending.
The Drawings filed 05/31/2019 are approved by the examiner.
The IDS statements filed 05/31/2019, 07/30/2020, 08/17/2020, and 04/29/2021 have been considered.  Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishiguchi et al. (US 2015/0152749, hereinafter Nishiguchi).
As to claim 1, Nishiguchi teaches a heat transport device (organic Rankine cycle system, abstract) comprising a circulating route enclosing a refrigerant containing a 
The reference specifically or inherently meets the claimed limitations.
Alternatively, it might be argued that some “picking and choosing” is required to arrive at the presently claimed invention (the selection of a specific stabilizer, e.g., amines, alkyl epoxides, alkoxyphenols, alkenyl tolyls, and terpenes, from the lists of suitable stabilizers in the reference).  Nevertheless, Nishiguchi teaches stabilizers provided to improve the thermal stability, oxidation resistance, etc. of the working fluid including amines, epoxy compounds such as 1,2-butyleneoxide, phenols such as methoxyphenol isomers, hydrocarbons such as p-isopropenyltoluene, and terpenes as express teachings of the reference.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed heat transport device containing amines, alkyl epoxides, alkoxyphenols, alkenyl tolyls, and/or terpenes in a device/containing along the refrigerant/working fluid’s circulation route as claimed from the teachings of Nishiguchi by following the express teachings of the reference in order to sufficiently stabilize the working fluid/refrigerant of the system.  
As to claim 4, Nishiguchi teaches the refrigerant comprises 1-chloro-3,3,3-trifluoropropene (para. 0058, 0065, and 0066).
As to claim 8, Nishiguchi teaches the device is operated at 3.0 MPa or less (the Tables of the reference contain many examples showing evaporator pressures and condenser pressures below 3 MPa, see, e.g., the first example in Table 4 having an evaporator pressure of 845 kPa and a condenser pressure 278 kPa)
As to claim 9, Nishiguchi teaches a heat transport method comprising circulating the refrigerant in the circulation route of the heat transport device (Fig. 1 and para. 0017-0018).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (US 2015/0152749, hereinafter Nishiguchi) as applied to claims 1, 4, 8, and 9 above.
The disclosure of Nishiguchi is relied upon as set forth above.
Nishiguchi teaches the circulation route comprises a refrigerant oil in addition to the refrigerant (lubricant oil, para. 0076-0082).
Nishiguchi is silent to the amount of the lubricant oil present with the refrigerant.  
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of 5 parts by weight refrigerant oil or less per 100 parts by weight of refrigerant from the teachings of Nishiguchi by varying and/or optimizing the content of a lubricant oil provided to the working fluid/refrigerant in order to obtain a sufficient lubricating effect from providing the reference’s expressly taught additive.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski).
As to claim 1, Zyhowski teaches a heat transport device (refrigerating organic Rankine cycle system, abstract, para. 0009, 0021, 0060-0065, and claim 1) comprising a circulation route enclosing a refrigerant containing a hydrofluoroolefin and/or hydrochlorofluoroolefin (a circulating working fluid/refrigerant comprising an HFO and/or a HFCO in said system, para. 0013 and claim 1).  The circulation route comprises a stabilizer container containing an acid scavenger and/or an antioxidant (a stabilizer is provided with a device, such as an oxygen-removing sorbent as an integral system component of the thermal system, para. 0041-0046 and 0049; note, the sorbent’s ability to remove oxygen means it functions as an antioxidant; see also para. 0036-0037; the stabilizer is also capable of reacting with any liberated chloride and fluoride ion, para. 0049, meaning the sorbent also functions an acid scavenger).  Zyhowski teaches several examples of the stabilizer include terpenes such as isoprene, geraniol or myrcene (para. 0037-0038), which read on the claimed selection of the stabilizer being an aliphatic alcohol or a terpene.  Note, little patentable weight is given to the claimed stabilizer being for a particular purpose, e.g., antioxidant or acid scavenger, since the prior art teaches same chemical compounds as those claimed for the mere purpose a stabilizing the working fluid.  
The reference specifically or inherently meets the claimed limitations.
Alternatively, it might be argued that some “picking and choosing” is required to arrive at the presently claimed invention (the selection of a specific stabilizer, e.g., terpenes sub-species thereof, from the lists of suitable stabilizers in the reference).  Nevertheless, Zyhowski teaches stabilizers provided as a sorbent material in order to remove oxygen and scavenge liberated chloride/fluoride ions, i.e., acid, from the working fluid/refrigerant including terpenes such as isoprene, geraniol or myrcene as express teachings of the reference.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed heat transport device containing an aliphatic alcohol and/or a terpene stabilizer in a device/containing along the refrigerant/working fluid’s circulation route as claimed from the teachings of Zyhowski by following the express teachings of the reference in order to sufficiently remove oxygen and scavenge liberated chloride/fluoride ions from the working fluid/refrigerant during operating of the system.  
As to claim 2, Zyhowski’s teaches the stabilizer container is disposed between a condenser and an evaporator in the circulation route.  As described above, the reference teaches the system is an organic Rankine cycle.  Rankine cycles comprise a pump, a boiler/evaporator, a compressor, and a condenser along their working fluid circuit.  See also para. 0054 and claim 12 of the reference containing these steps in an equivalent order.  Zyhowski further teaches an ideal location for the stabilizer/sorbent is a compressor discharge line (para. 0045), and alternatively teaches an advantageous position for the stabilizer container is upstream of the evaporator (para. 0049).  Either position means the stabilizer container is between a condenser and an evaporator in the circulation route.  
As to claim 3, Zyhowski teaches the stabilizer container is composed of a drier/dryer (the sorbent is placed in the same container that contains a desiccant, in a receiver-dryer vessel in the refrigerant liquid line, or in an accumulator-dryer vessel in the refrigerant suction line, para. 0045). 
As to claim 4, Zyhowski teaches the refrigerant comprises 1-chloro-3,3,3-trifluoropropene (isomers of HCFO-1233zd are preferred refrigerants in view of their low GWP and ODP, para. 0011 and 0034). 
As to claim 7, Zyhowski teaches a turbo compressor is disposed in the circulation route (the system comprises a compressor, e.g., a centrifugal compressor, para. 0065; centrifugal compressor is another term for a turbo compressor). 
As to claim 9, Zyhowski teaches a heat transport method comprising circulating the refrigerant in the circulation route of the heat transport device (para. 0019-0021, 0027, 0044-0046, 0065, and claims 1 and 12).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) as applied to claims 1-4, 7, and 9 above.
The disclosure of Zyhowski is relied upon as set forth above.
Zyhowski teaches the circulation route comprises a refrigerant oil in addition to the refrigerant (lubricant oil, para. 0065; see also para. 0046-0047).
Zyhowski is silent to the amount of the refrigerant oil present with the refrigerant. 
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of 5 parts by weight refrigerant oil or less per 100 parts by weight of refrigerant from the teachings of Zyhowski by varying and/or optimizing the content of a lubricant oil provided to the working fluid/refrigerant in order to obtain a sufficient lubricating effect from providing the reference’s expressly taught additive.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) as applied to claims 1-4, 7, and 9 above, and further view of either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent, hereinafter Hasegawa) or Masaki et al. (US 2016/0377326, hereinafter Masaki).
The disclosure of Zyhowski is relied upon as set forth above.
Zyhowski teaches the refrigerant comprises 1233zd, and the system comprises a compressor, as described above.
Zyhowski fails to teach a bearing that supports an axis of a motor driving a compressor part that compresses the refrigerant in a compressor is a magnetic bearing.
However, Hasagawa teaches a refrigeration cycle containing R1233zd as a low-pressure refrigerant comprising a turbo compressor having a direct drive configuration in which a rotating shaft of impellers is directly joined to a motor, and the rotating shaft is supported by magnetic bearings (abstract).  The magnetic bearings alleviate the need for additional structure and maintenance of the compressor, e.g., a gear unit, rolling bearings that require lubrication, and maintenance of a lubrication system thereof as benefits (para. 0011).
Masaki similarly teaches a refrigeration/chilling system containing R1233zd where the refrigerant is compressed in a compressor having a magnetic bearing (abstract).  The bearings support the motor’s shaft (Fig. 2 and para. 0023).  The magnetic bearings alleviate the need for lubricating oil for the compressor shaft since it offers a non-contact rotor support system with extremely low friction and wear while conventional bearings, e.g., roller bearings and fluid-film bearings, physically interface with the shaft and require some form of lubrication (para. 0013-0014).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide magnetic bearings as taught by Hasagawa or Masaki to the compressor of Zyhowski in order to provide a low friction/wear design for the compressor shaft as well as alleviate the need for conventional shaft support systems that require additional structure and maintenance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) as applied to claims 1-4, 7, and 9 above, and further view of Miyoshi et al. (US 2018/0135893, hereinafter Miyoshi).
The disclosure of Zyhowski is relied upon as set forth above.
Zyhowski teaches the refrigerant comprises 1233zd, and the system comprises a centrifugal compressor, i.e., a turbo compressor, as described above.
Zyhowski fails to teach the heat transport device is operated at 3.0 MPa or less.
However, Miyoshi teaches a refrigeration apparatus comprising a turbo compressor (abstract) where R1233zd is operated at a maximum pressure less than 0.2 MPaG (para. 0035). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed operating pressure of 3.0 MPa or less from providing the teachings of Miyoshi to Zyhowski since both references are drawn to refrigerant cycles containing 1233zd and Miyoshi merely clarifies a typical maximum operating pressure of the R1233zd refrigerant in a refrigerant cycle. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent) is a cited reference of interest that teaches turbo compressors are centrifugal compressors (para. 0008 and 0032). 
Masaki et al. (US 2016/0377326) is a cited reference of interest that teaches centrifugal compressors are often referred to as turbo compressors (para. 0004). 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 8, 2021